DETAILED ACTION

Response to Amendment
	Claims 1, 3-6, and 9-19 are currently pending.  Claims 2, 7, and 8 are cancelled.  The previously stated 112, 2nd paragraph rejection of claims 18 and 19 is withdrawn.  The amended claims do overcome the previously stated 103 rejections.  However, upon further consideration, claims 1, 3-6, and 9-19 are rejected under the following new 112 and 103 rejections.  This action is made FINAL as necessitated by the amendment.

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “the electric field are removed slowly” should be changed to “the electric field is removed slowly”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


With respect to claim 1, the limitation “the pixel electrode comprises a segment electrode and dot-matrix electrode” is not supported by the specification.  According to para. [0060], “the pixel electrode in the present embodiment may be segment electrode or dot-matrix electrode”.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 9-12, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kaminska et al (US 2010/0270924) in view of Lu et al (CN 104795518 A) using (US 2018/0054902) as an equivalent English translation, Kamiya et al (US 2009/0002331).
Regarding claim 1, 3, 5, 9, and 19, Kaminska et al discloses a light-emitting/charge storage device “700” (battery with display function) comprising:  

the OLED portion comprises an anode layer “207” (second electrode layer), an electroluminescent layer “204” (display medium layer), a cathode layer “202” (first electrode layer), and an insulating layer “201” (transparent medium layer); the anode layer is located between the electroluminescent layer and the substrate layer, the electroluminescent layer is located between the anode layer and the cathode layer; the electroluminescent layer is inherently filled with display cells; and wherein at least one of the cathode layer and anode layer is at least partially transparent, and wherein the insulating layer may be transparent;
the charge storage portion may comprises a thin film battery comprising an anode (first electrode material), a solid electrolyte, a cathode (second electrode material), the solid electrolyte is located between the anode and the cathode;
wherein the anode layer “207” (second electrode layer) comprising an anode layer and an interconnect “704” (second electrode lead) connected to the anode layer, the cathode layer “202” (first electrode layer) comprising a cathode layer and an interconnect “704” (first electrode lead) connected to the cathode layer, and the cathode layer and the anode layer are located above the electroluminescent layer “204” (display medium layer) and under the electroluminescent layer, respectively;
and the light-emitting/charge storage device further comprises a carrier substrate layer “703” (first connection part); wherein each of the layers of the OLED portion may be extended to be in electrical contact with the carrier substrate layer through 

    PNG
    media_image1.png
    579
    880
    media_image1.png
    Greyscale

However, Kaminska et al does not expressly teach the power layer comprises a first electrode current collector, a first electrode material, electrolyte, a second electrode material and a second electrode current collector, the electrolyte is located between the first electrode material and the second electrode material, the first electrode material is located between the first electrode current collector and the electrolyte, and the second electrode material is located between the second electrode current collector and the 
Lu et al discloses a battery comprising: a power layer comprises a first electrode current collector “101”, a first electrode material “102”, electrolyte “103”, a second electrode material “104” and a second electrode current collector “105”, the electrolyte is located between the first electrode material and the second electrode material, the first electrode material is located between the first electrode current collector and the electrolyte, and the second electrode material is located between the second electrode current collector and the electrolyte; and a PCB substrate “107” (substrate layer), the second electrode current collector is placed on the PCB substrate; and the second electrode current collector and the PCB substrate constitute a PCB structure ([0024] and Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kaminska light-emitting/charge storage device to include a power layer comprising a first electrode current collector, a first electrode material, electrolyte, a second electrode material and a second electrode current collector, the electrolyte is located between the first electrode material and the second electrode material, the first electrode material is located between the first electrode current collector and the electrolyte, and the second electrode material is 
However, Kaminska et al as modified by Lu et al does not expressly teach transparent medium layer and the PCB substrate forms a sealed space with the display medium layer sealed in the sealed space; wherein the first electrode comprises a pixel electrode, and the pixel electrode comprises a segment electrode and a dot-matrix electrode; wherein the first electrode layer and the second electrode layer further comprise a plurality of scan lines, a plurality of data lines and a plurality of pixel cells; each pixel cell is located in a matrix formed by the scan lines and the data lines in the first electrode layer and is surrounded by a corresponding scan line and a corresponding data line; wherein the display cells are liquid crystal molecules, and when an electric field imposed on the liquid crystal molecules is removed fast, the liquid crystal molecules is in a twisted planar state; when the electric field are removed slowly, the liquid crystal molecules are in a conic state (claim 1); wherein the display cells are microcapsules or liquid crystal molecules (claim 3); wherein when the display cells are liquid crystal molecules, the battery further comprises a first alignment film and a second alignment film, the first alignment film is located between the first electrode layer and the display medium layer; the second alignment film is located between the display medium layer and the second electrode layer (claim 5).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kaminska/Lu light-emitting/charge storage device to include transparent medium layer and the PCB substrate forms a sealed space with the display medium layer sealed in the sealed space; wherein the first electrode comprises a pixel electrode, and the pixel electrode comprises a segment electrode or a dot-matrix electrode; wherein the first electrode layer and the second electrode layer further comprise a plurality of scan lines, a plurality of data lines and a plurality of pixel cells; each pixel cell is located in a matrix formed by the scan lines and the data lines in the first electrode layer and is surrounded by a corresponding scan line and a corresponding data line; wherein the display cells are liquid crystal molecules, and when an electric field imposed on the liquid crystal molecules is removed fast, the liquid crystal molecules is in a twisted planar state; when the electric field are removed slowly, the liquid crystal molecules are in a conic state; wherein the display cells are microcapsules or liquid crystal molecules; wherein when the display cells are liquid crystal molecules, the battery further comprises a first alignment film and a second alignment film, the first alignment film is located between the first electrode layer and the display medium layer; the second alignment film is located between the display medium layer and the second electrode layer in order to provide a liquid crystal display device which can clearly display a key region and so on by a liquid crystal display panel without attenuation and reflection of light ([0017]).  In addition, the substitution of one 
Examiner’s note:  the Office takes the position that the combination of Kaminska and Lu would result in a printed circuit board substrate that has the dual function of transmitting signals for the OLED display and the battery.  Therefore, the second electrode current collector (of the battery) would necessarily be multiplexed as one surface layer of the PCB substrate and the first electrode layer (of the display layer) would necessarily be multiplexed as another surface layer of the PCB substrate because the PCB substrate would simultaneously transmit signals for both the display layer and the battery on the same circuit.  In addition, since the second current collector, the PCB substrate and the first electrode layer are integrated together, these components can be construed as a PCB structure.
Regarding claims 10 and 12, Kamiya et al also discloses a FSC drive circuit (display driver) that is connected to the pixel cells in the transparent electrode “205” via the scan lines and the data lines and is configured to drive the pixel cells in the transparent electrode “205”, or a FSC drive circuit that is connected to the pixel cells in the transparent electrode “201” via the scan lines and the data lines and is configured to drive the pixel cells in transparent electrode “201” ([0056]). 
Regarding claim 11, Kamiyra et al also discloses an electrode “57” (first electrode / shared electrode) and electrode “56” (second electrode / pixel electrode) ([0086]). 
Regarding claim 14, Lu et al also discloses a battery further comprises a first electrode lead “109” (first electrode wiring) and a second electrode lead “110” (second electrode wiring); the second electrode current collector and the first electrode lead and 
Regarding claims 15 and 16, Lu et al also discloses an electronic device containing a battery “301”, wherein the electronic device further comprises a main board “401” (main circuit board), the main board arranged with a plurality of electronic components “402” (electronic elements), the battery is connected to the main board via a connecting part “302” (first junction part) at an edge of the battery; wherein the battery is connected to the main board via a second junction “302” located at the edge of the battery itself.  
Regarding claim 17, Kaminska et al as modified by Lu et al does not expressly teach an electronic device further comprising an auxiliary circuit board; the auxiliary circuit board is connected to the main circuit board via a third junction located at an edge of the auxiliary circuit board itself, and the auxiliary circuit board is arranged with one or more electronic elements.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kaminska/Lu electronic device to include an auxiliary circuit board, wherein the auxiliary circuit board is connected to the main circuit board via a third junction located at an edge of the auxiliary circuit board itself, and the auxiliary circuit board is arranged with one or more electronic elements because In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kaminska et al in view of Lu et al and Kamiya et al as applied to claim 3 above, and further in view of Kimura (US 2010/0224878).  
However, Kaminska et al as modified by Lu et al and Kamiya et al does not expressly teach microcapsule that contains transparent liquid, and a plurality of white particles with charges of a first polarity and a plurality of black particles with charges of a second polarity in the transparent liquid (claim 4); wherein the white particles and the black particles are driven by an electric field between the pixel electrode and the shared electrode, wherein if the charges of the first polarity are positive charge, the charges of the second polarity are negative charge; if the charges of the first polarity are negative charge, the charges of the second polarity are positive charge (claim 18).  
Kimura discloses a microcapsule (display cells) in which transparent liquid, white microparticles (white particles) which are charged positively or negatively, and black microparticles (black particles) which are charged to polarity different than that of the white microparticles are encapsulated, wherein in the microcapsule which is provided between a first electrode layer (pixel electrode) and a second electrode layer (shared electrode), when an electric field is applied by the first electrode layer and the second electrode layer, the white microparticles and the black microparticles move to opposite sides, so that white or black can be displayed ([0393]).
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kaminska et al in view of Lu et al and Kamiya et al as applied to claim 3 above, and further in view of Kanbe et al (US 4781441).  
However, Kaminska et al as modified by Lu et al and Kamiya et al does not expressly teach liquid crystal molecules that are bistable liquid crystal molecules.  
Kanbe et al discloses liquid crystals that are bistable liquid crystal molecules (col. 3, lines 23-25).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kaminska/Lu/Kamiya device to include liquid crystal molecules that are bistable liquid crystal molecules in order to provide liquid crystals that are oriented to either of two stable states at an extremely high speed and .  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kaminska et al in view of Lu et al and Kamiya et al as applied to claim 1 above, and further in view of Tanaka et al (US 2010/0079711).  
However, Kaminska et al as modified by Lu et al and Kamiya et al does not expressly teach the pixel cell comprising a thin-film transistor and a pixel electrode connected to the thin-film transistor (claim 13).  
Tanaka discloses a pixel cell comprising a thin-film transistor and a pixel electrode connected to the thin-film transistor ([0034] and Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kaminska/Lu/Kamiya device to include a pixel cell comprising a thin-film transistor and a pixel electrode connected to the thin-film transistor in order to utilize a conventional switch circuit that is suitable for use in liquid crystal displays.    

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-6, and 9-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
         
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/T.S.C/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729